            Case: 21-1121 Document:
Case 5:16-cv-10444-JEL-MKM          11-1 PageID.54904
                           ECF No. 1419,   Filed: 02/08/2021    Page: 1 Page 1 of 2 (1 of 2)
                                                         Filed 02/08/21




                                     Case No. 21-1121/21-1123

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT

                                             ORDER



  In re: MELVIN JONES, JR.

                  Petitioner



     The court having determined that consolidation of the above causes for the purpose of

  submission is appropriate,

     It is ORDERED that the causes be and they hereby are consolidated for the purpose

  stated above.

                                                  ENTERED PURSUANT TO RULE 45(a),
                                                  RULES OF THE SIXTH CIRCUIT
                                                  Deborah S. Hunt, Clerk


  Issued: February 08, 2021
                                                  ___________________________________
            Case: 21-1121 Document:
Case 5:16-cv-10444-JEL-MKM          11-2 PageID.54905
                           ECF No. 1419,   Filed: 02/08/2021    Page: 1 Page 2 of 2 (2 of 2)
                                                         Filed 02/08/21




                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
     Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
         Clerk                       CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                   Filed: February 08, 2021




  Melvin Jones Jr.
  1935 Hosler Street
  Flint, MI 48503

                       Re: Case No. 21-1121/21-1123, In re: Melvin Jones, Jr.
                           Originating Case No. : 5:16-cv-10444

  Dear Mr. Jones,

    The Court issued the enclosed Order today in this case.

                                                   Sincerely yours,

                                                   s/Jill E Colyer
                                                   Case Manager
                                                   Direct Dial No. 513-564-7024

  cc: Ms. Kinikia D. Essix

  Enclosure
